¶36
(concurring) — I agree with the majority that proof of a recent overt act is not required under these facts; however I write to clarify that whether the current *203legislative definition accurately defines the constitutional right at issue is not before us.
Sanders, J.
*203¶37 In re Detention of Harris, 98 Wn.2d 276, 285, 654 P.2d 109 (1982) defined “recent overt act” for due process purposes as an act “which has caused harm or creates a reasonable apprehension of dangerousness.” In re Personal Restraint of Young, 122 Wn.2d 1, 41, 857 P.2d 989 (1993), superseded by statute as stated in In re Detention of Thorell, 149 Wn.2d 724, 72 P.3d 708 (2003), imported the same requirement to sexually violent predator proceedings.
¶38 After Young the legislature amended chapter 71.09 RCW to require a recent overt act and defined it as “any act that has either caused harm of a sexually violent nature or creates a reasonable apprehension of such harm.” Laws of 1995, ch. 216, § 1(5). This language flows directly from Harris and Young; however in 2001 the legislature changed the definition to
any act or threat that has either caused harm of a sexually violent nature or creates a reasonable apprehension of such harm in the mind of an objective person who knows of the history and mental condition of the person engaging in the act.
Laws of 2001, ch. 286, § 4(5) (emphasis added); see also RCW 71.09.020(10).
¶39 We have never addressed whether this language broadens or attempts to dilute the recent overt act constitutional requirement, which, of course, the legislature has no power to do. See City of Boerne v. Flores, 521 U.S. 507, 519, 117 S. Ct. 2157, 138 L. Ed. 2d 624 (1997); see also Seattle Sch. Dist. No. 1 v. State, 90 Wn.2d 476, 497, 585 P.2d 71 (1978) (stating, “the effect of a judicial interpretation of the constitution may not be modified or impaired in any way by the legislature”). But since the case before us does not require us to reach that issue, we do not.